Judgment, Supreme Court, New York County (Michael D. Stallman, J), entered November 28, 2005, dismissing petitioner’s challenge to respondents’ tie-vote denial of a service-related accidental disability retirement, unanimously affirmed, without costs.
The Medical Board’s finding that petitioner’s disability was caused by a degenerative hip condition rather than his line-of-duty knee injuries is supported by credible evidence, including the rational, fact-based, medical explanations that petitioner felt pain even at night when he was not bearing weight on his knee; his knee was painful at an area opposite where it had been injured; and his gait was consistent with an arthritic hip rather than a painful knee (see Matter of Meyer v Board of Trustees of NY. City Fire Dept., Art. 1-B Pension Fund, 90 NY2d 139, 145, 147-148 [1997]). Concur—Mazzarelli, J.P., Friedman, Buckley, Catterson and Malone, JJ.